Citation Nr: 9927076	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-37 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
cervical strain with radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from November 1986 to February 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

This matter was remanded by the Board in July 1998 for 
further development to obtain all VA and non-VA pertinent 
medical records and to schedule the veteran for a VA 
examination by a neurologist.  The Board is satisfied that 
the RO complied with the Remand directives and that no 
further development is warranted in this case.


FINDING OF FACT

The veteran's cervical strain is manifested by reversal of 
the normal curvature of the C3-C5 area with some widening of 
the interspinous space.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for cervical strain with radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71, Diagnostic Codes 5290, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon a review of the record, the Board notes that the RO 
granted service connection for cervical strain in a rating 
decision dated in July 1991 and assigned a 10 percent 
evaluation effective from February 9, 1991.  At that time, 
the RO considered the veteran's service medical records that 
entailed details of a four-to-five foot fall in service.  A 
Medical Board Report dated in November 1990 reveals a 
diagnosis of chronic, painful, cervical dysfunction possibly 
secondary to post-traumatic muscular ligamentous sprain.  

A February 1991 VA medical certificate is of record that 
reveals complaints of headaches, dizziness, and pain in the 
left arm.  The diagnosis at that time was headaches of 
unknown etiology.  In June 1991, the veteran underwent a VA 
examination in which the examiner reported limitation of 
motion of the neck and spasm of the paravertebral 
musculature.  The diagnosis rendered at that time was chronic 
cervical strain with arm radiculopathy intermittently, with 
moderate symptoms.  A September 1991 VA progress note 
discloses stable, severe spasms of the right cervical muscle.  
A physical therapy record dated in September 1991 discloses 
an assessment of thoracic and cervical kyphosis that affects 
the shoulders and causes some hyperesthesia of the neck.  
Range of motion was noted as limited to about one-half in 
rotation to the sides.  

A rating decision dated in July 1992 reveals that the RO 
increased the veteran's evaluation of his cervical strain 
with radiculopathy from 10 percent to 20 percent effective 
from February 9, 1991.  In October 1992, the veteran failed 
to report for a previously scheduled VA examination.

An electromyograph was conducted in March 1994 that in 
pertinent part disclosed no electrophysiologic evidence of 
radiculopathy.  A report from a VA spine examination 
conducted in March 1994 reveals subjective complaints of 
stiffness and pain that limited the veteran from certain 
physical activities, and numbness in the left shoulder.  Upon 
examination, the examiner noted no tenderness on neck 
palpation, pain on lateral rotation of the neck bilaterally 
to about 30 degrees.  The veteran was able to fully flex and 
extend his neck.  Motor examination showed normal tone with a 
grade 5/5 strength in the upper and lower extremities.  
Sensory examination revealed normal pinprick and vibration in 
the upper extremities; the gait was normal, including toe and 
heel walking.

Deep tendon reflexes were biceps 1+ bilaterally, triceps 
brachial radialis one bilaterally, knee jerks two bilaterally 
and ankle jerks two bilaterally.  The examination results 
were chronic cervical pain without evidence of radiculopathy.  
The examiner noted that the veteran wore a TENS unit that 
gave the veteran some relief; however, the veteran's neck 
problem was affecting his ability to drive and work.

Private medical emergency records dated from March to April 
1994 reveal that the veteran complained of a pinched nerve in 
his left shoulder due to a physical incident at work.  On 
examination in March 1994, the examiner noted active range of 
motion, arms intact, no numbness, and normal reflexes.  In 
records dated in April 1994, the examiner noted impressions 
of cervical strain and rule out ruptured cervical disc.  In a 
subsequent record dated in April 1994, the examiner noted 
neck pain and questioned herniated nucleus pulposus.
 
January to March 1995 private medical records reveal 
recurrent shoulder strain, numbness and cervical spasm.  

A transcript from the veteran's hearing before a Member of 
the Board, which took place in May 1998, reveals that the 
veteran has been receiving TENS pads on a monthly basis.  
Transcript (T.) at 6.  The veteran testified that he attended 
a truck-driving course, but that he was unable to continue 
working because of his back disorder.  (T.) at 6.  He stated 
that he wakes up with a stiff neck and that he had missed a 
good deal of work because of the long hours and the pounding 
of the truck itself.  (T.) at 6.  Further, the veteran stated 
that he is an electrician now and works off shore.  (T.) at 
7.  This type of work is feasible for the veteran because it 
does not entail too much lifting of physical activity.  (T.) 
at 7.

When asked about current treatment, the veteran stated that 
he does not have outpatient treatment on a regular basis.  
(T.) at 9.  He did state that he uses the TENS unit on a 
regular basis and it helps with his problem.  (T.) at 9.  
Further, the veteran stated that he takes muscle relaxers 
about once a week when he has flare ups.  (T.) at 9.  When he 
does experience flare ups, the veteran stated that he has a 
lot of pain and stiffness in his neck and upper back and that 
it limits his ability to move from side to side.  (T.) at 10.  
The veteran also stated that he has radiating pains more down 
the right arm than the left and usually, the pain goes as far 
as the elbows; sometimes, he feels it in the fingers.  (T.) 
at 11.  Further, the veteran testified that he senses a loss 
of strength in his hand.  (T.) at 11.  The veteran stated 
that he takes Flexeril.  
(T.) at 12.  

Also of record is a VA medical certificate dated in February 
1997 that reveals a stable old cervical strain.  The examiner 
noted that the veteran was able to work as an electrician 
even though the work required the veteran to lift 15 pounds 
over his head.  The examiner noted that the veteran was 
asymptomatic at that time, with no indications of numbness.  
Range of motion was noted as full without pain and 
neurological, motor, and sensory examinations revealed normal 
findings.  An x-ray of the spine disclosed reversal of the 
normal curvature at C3-C5 with some widening of the 
interspinous space at same levels.  Otherwise, the cervical 
vertebral alignment was normal, disk spaces were preserved, 
posterior elements intact, and paravertebral soft tissues 
were within normal limits.  Neural foramina were patent.

Records from January to April 1998 reveal that the veteran 
purchased reply electrodes for his TENS unit.  A medical 
record dated in July 1998 reveals complaints of increasing 
neck and shoulder pain.  In August and December 1998, and in 
March 1999, the veteran failed to report for scheduled VA 
examinations.

Analysis

It should be noted that, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655.  

At the outset, the Board recognizes that this veteran has 
indicated increased pain and disability, and as such, has 
presented a well grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632.  In this case, the determinative issue is 
the veteran's entitlement to an increased evaluation for his 
service-connected cervical strain; thus, the veteran's 
present level of disability is of concern.  Francisco v. 
Brown, 7 Vet. App. at 55.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

As noted above, a 20 percent rating currently is in effect 
for the veteran's cervical strain with radiculopathy.  The VA 
Schedule for Rating Disabilities essentially provides that an 
evaluation of 20 percent is warranted for moderate limitation 
of motion and an evaluation of 30 percent is merited for 
severe limitation of motion.  38 C.F.R. § 4.71, Diagnostic 
Code 5290 (1998).  

Further, the veteran's cervical strain has also been reviewed 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
That diagnostic code provides for a 20 percent rating with 
moderate symptomatology and recurring attacks, and a 
40 percent evaluation for severe recurring attacks, with 
intermittent relief.  38 C.F.R. 4.71(a), Diagnostic Code 5293 
(1998).  

The Board notes that this veteran's cervical strain 
disability does not warrant an evaluation in excess of the 
current 20 percent.  Overall, the veteran in this case has 
failed to submit objective evidence of severe impairment to 
the extent required by the above-noted rating criteria.  
Significantly, clinical findings from the most recent VA x-
ray of record dated in February 1997 established that the 
veteran's prior cervical strain was stable in nature and 
overall asymptomatic.  The examiner specifically noted that 
the veteran's cervical area demonstrated full range of motion 
without signs of pain and that the neurological, motor, and 
sensory systems were intact.  In fact, the examiner rendered 
an opinion that the veteran was able to work in a capacity 
that required lifting as much as 15 pounds over his head.  
Moreover, the results from an electromyograph conducted in 
March 1994 disclosed no electrophysiologic evidence of 
radiculopathy.  Thus, in this respect, the veteran has failed 
to present severe symptomatology associated with his cervical 
spine.

The Board does recognize that the veteran utilizes a TENS 
unit for relief of cervical pain and that as recently as July 
1998, he purchased related supplies.  However, there is 
nothing of record to suggest that the veteran uses this 
equipment under the ongoing care and advice of a physician.  
Specifically, there are no medical records associated with 
the veteran's claims folder indicative of ongoing treatment.  
Furthermore, in a note dated in July 1997, the staff nurse 
documented a telephone conversation during which the veteran 
stated that he preferred to seek care on an emergency basis 
rather than undergo ongoing treatment that required 
appointments with a physician.  In fact, during his Travel 
Board hearing in May 1998, the veteran himself stated that he 
does not have outpatient treatment on a regular basis.

The Board acknowledges the veteran's statements that he 
experiences pain and stiffness in his neck and that his 
symptoms interfere with his ability to work.  Nonetheless, 
there is no medical evidence of record to substantiate 
impairment to the extent required for a rating in excess of 
20 percent.  Furthermore, evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the veteran has not provided evidence of such skill, 
training, or qualifications otherwise so as to render an 
opinion medically competent.  Thus, from this standpoint, the 
veteran's assertions do not equate with competent medical 
evidence required to establish the existence of a certain 
level of cervical impairment.  

Moreover, on three separate occasions, August 1998, December 
1998, and March 1999, the veteran failed to report for 
previously scheduled VA examinations.  The Board notes that 
the RO attempted on several occasions to provide the veteran 
an opportunity for a current VA examination for the primary 
purpose of assessing the severity of the veteran's cervical 
strain.  In light of the veteran's failure to report for 
those VA examinations, the Board has reviewed the existing 
evidence of record.  There is no evidence of record to 
suggest that the veteran had good cause to miss such 
examinations; thus, based on the evidence available, the 
Board concludes that the veteran's claim in this case must be 
denied.  

Further, the Board notes that its determination in this case, 
in fact, does not prejudice the veteran.  Under VA 
regulations, the failure to report for a scheduled VA 
examination in those cases where a veteran seeks an increased 
evaluation results in an outright denial of the claim.  The 
Board in this case has extended to the veteran further 
consideration in that it has also reviewed the most current 
evidence of record.  See 38 C.F.R. § 3.655 (b) (1998).  
Nonetheless, the evidence of record preponderates against an 
increase in the veteran's evaluation above the current 
20 percent rating.  Therefore, in light of the above, the 
veteran's claim in this case must be denied.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
cervical strain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

